

Exhibit 10
EXECUTION VERSION


March 13, 2017


Sonoco Products Company
One North Second Street
Hartsville, SC 29550
Attn: Treasurer
Re:    Term Loan Facility
Ladies and Gentlemen:
BANK OF AMERICA, N.A. (the “Lender”) is pleased to make available to SONOCO
PRODUCTS COMPANY, a South Carolina corporation (the “Borrower”), a term loan
facility on the terms and subject to the conditions set forth below. Terms not
defined herein have the meanings assigned to them in Exhibit A hereto.
1.    The Facility.
(a)
The Term Loan. Subject to the terms and conditions set forth herein, the Lender
agrees to make a term loan to the Borrower (the “Term Loan”), which is due and
payable on the Maturity Date, in an aggregate principal amount of $150,000,000,
to be advanced on the Closing Date. Amounts repaid on the Term Loan may not be
reborrowed. The Term Loan shall be comprised of one or more individual Base Rate
Loans and/or Eurodollar Rate Loans as set forth herein.

(b)
Borrowings, Conversions, Continuations. The Borrower may request that the Term
Loan be (i) made as or converted to Base Rate Loans by irrevocable notice to be
received by the Lender not later than 1:00 p.m. on the Business Day of the
borrowing or conversion, or (ii) made or continued as, or converted to,
Eurodollar Rate Loans by irrevocable notice to be received by the Lender not
later than 1:00 p.m. three Business Days prior to the Business Day of the
borrowing, continuation or conversion. If the Borrower fails to give a notice of
conversion or continuation prior to the end of any Interest Period in respect of
any Eurodollar Rate Loan, the Borrower shall be deemed to have requested that
such Term Loan be converted to a Base Rate Loan on the last day of the
applicable Interest Period. If the Borrower requests that a Term Loan be
continued as or converted to a Eurodollar Rate Loan, but fails to specify an
Interest Period with respect thereto, the Borrower shall be deemed to have
selected an Interest Period of one month. Notices pursuant to this Paragraph
1(b) may be given by telephone if promptly confirmed in writing.

Each Eurodollar Rate Loan shall be in a principal amount of $5,000,000 or a
whole multiple of $1,000,000 in excess thereof. Each Base Rate Loan shall be in
a minimum principal amount of $5,000,000 or a whole multiple of $100,000 in
excess thereof. There shall not be more than five different Interest Periods in
effect at any time.
(c)
Interest. At the option of the Borrower, the Term Loan shall bear interest at a
rate per annum equal to (i) the Eurodollar Rate plus 1.15%; or (ii) the Base
Rate plus 0.15%.



CHAR1\1510263v6

--------------------------------------------------------------------------------

Sonoco Products Company
March 13, 2017
Page 2






    
Interest on Base Rate Loans when the Base Rate is determined by the Lender’s
“prime rate” shall be calculated on the basis of a year of 365 or 366 days and
actual days elapsed. All other interest hereunder shall be calculated on the
basis of a year of 360 days and actual days elapsed.
The Borrower promises to pay interest (i) for each Eurodollar Rate Loan, (A) on
the last day of the applicable Interest Period, and, if the Interest Period is
longer than three months, on the respective dates that fall every three months
after the beginning of the Interest Period, and (B) on the date of any
conversion of such Term Loan to a Base Rate Loan; (ii) for Base Rate Loans, on
the last Business Day of each calendar quarter; and (iii) for the Term Loan, on
the Maturity Date. If the time for any payment is extended by operation of law
or otherwise, interest shall continue to accrue for such extended period.
After the date any principal amount of the Term Loan is due and payable (whether
on the Maturity Date, upon acceleration or otherwise), or after any other
monetary obligation hereunder shall have become due and payable (in each case
without regard to any applicable grace periods), the Borrower shall pay, but
only to the extent permitted by law, interest (after as well as before judgment)
on such amounts at a rate per annum equal to the Base Rate plus 2%. Furthermore,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of the Term Loan at a rate per annum equal to the Base Rate
plus 2%. Accrued and unpaid interest on past due amounts shall be payable on
demand.
In no case shall interest hereunder exceed the amount that the Lender may charge
or collect under applicable law.
(d)
Evidence of Loans. The Term Loan and all payments thereon shall be evidenced by
the Lender’s loan accounts and records; provided, however, that upon the request
of the Lender, the Term Loan may be evidenced by a promissory note in the form
of Exhibit B hereto in addition to such loan accounts and records. Such loan
accounts, records and promissory note shall be conclusive absent manifest error
of the amount of the Term Loan and payments thereon. Any failure to record the
Term Loan or payment thereon or any error in doing so shall not limit or
otherwise affect the obligation of the Borrower to pay any amount owing with
respect to the Term Loan.

(e)
Repayment. The Borrower promises to pay the Term Loan then outstanding on the
Maturity Date.

The Borrower shall make all payments required hereunder not later than 1 p.m. on
the date of payment in same day funds in Dollars at the office of the Lender
located at Bank of America, N.A., 901 Main St., Dallas, TX 75202-3714, Attn:
Denise Alexander, Telephone: 972-338-3797, Facsimile: 214-530-3148, Email:
dalexander9@baml.com or such other address as the Lender may from time to time
designate in writing and in accordance with the following wiring instructions
(or such other wiring instructions as the Lender may from time to time designate
in writing):






CHAR1\1510263v6

--------------------------------------------------------------------------------

Sonoco Products Company
March 13, 2017
Page 3






Bank of America, N.A.
ABA: 026009593
Acct #: 1366072250600
Acct Name: Wire Clearing Acct for Syn Loans - LIQ
Reference: Sonoco Product Company
All payments by the Borrower to the Lender hereunder shall be made to the Lender
in full without set-off or counterclaim and free and clear of and exempt from,
and without deduction or withholding for or on account of, any present or future
taxes, levies, imposts, duties or charges of whatsoever nature imposed by any
government or any political subdivision or taxing authority thereof. The
Borrower shall reimburse the Lender for any taxes imposed on or withheld from
such payments (other than taxes imposed on the Lender’s income, and franchise
taxes imposed on the Lender, by the jurisdiction under the laws of which the
Lender is organized or any political subdivision thereof).
(f)
Prepayments. The Borrower may, upon three Business Days’ notice, in the case of
Eurodollar Rate Loans, and upon same-day notice in the case of Base Rate Loans,
prepay the Term Loan on any Business Day; provided that the Borrower pays all
Breakage Costs (if any) associated with such prepayment on the date of such
prepayment. Prepayments of Eurodollar Rate Loans must be accompanied by a
payment of interest on the amount so prepaid. Prepayments of Eurodollar Rate
Loans must in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. Prepayments of Base Rate Loans must be in a principal amount
of $5,000,000 or a whole multiple of $1,000,000 in excess thereof or, if less,
the entire principal amount thereof then outstanding.

(g)
Application of the Facility. The proceeds of the Term Loan established hereby
shall be used by the Borrower and its Subsidiaries solely to consummate the PHI
Acquisition.

2.    Conditions Precedent to Loans.
(a)
Conditions Precedent to Initial Loan. As a condition precedent to the initial
Term Loan hereunder, the Lender must receive the following from the Borrower in
form satisfactory to the Lender:

(i)
the enclosed duplicate of this Agreement duly executed and delivered on behalf
of the Borrower;

(ii)
a certified borrowing resolution or other evidence of the Borrower’s authority
to borrow;

(iii)
a certificate of incumbency;

(iv)
if requested by the Lender, a promissory note as contemplated in Paragraph 1(d)
above;



CHAR1\1510263v6

--------------------------------------------------------------------------------

Sonoco Products Company
March 13, 2017
Page 4








(v)
any fees required to be paid on or before the Closing Date;

(vi)
unless waived by the Lender, payment of all fees, charges and disbursements of
counsel to the Lender (directly to such counsel if requested by the Lender) to
the extent invoiced prior to or on the Closing Date, plus such additional
amounts of fees, charges and disbursements as shall constitute its reasonable
estimate of fees, charges and disbursements incurred or to be incurred by it
through the closing proceedings (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Lender); and

(vii)
such other documents and certificates (including legal opinions) as the Lender
may reasonably request.

(b)
Conditions to Each Borrowing, Continuation and Conversion. As a condition
precedent to each borrowing (including the initial borrowing), continuation and
conversion of the Term Loan:

(i)
the Borrower must furnish the Lender with, as appropriate, a notice of
borrowing, continuation or conversion;

(ii)
with respect to a borrowing, each representation and warranty set forth in
Paragraph 3 below shall be true and correct in all material respects as if made
on the date of such borrowing; and

(iii)
no Default shall have occurred and be continuing on the date of such borrowing,
continuation or conversion.

Each notice of borrowing and notice of continuation or conversion shall be
deemed a representation and warranty by the Borrower that the conditions
referred to in clauses (ii) and (iii) above have been met.
3.    Representations and Warranties. The Borrower represents and warrants that
the proceeds of the Term Loan has been and shall be used by the Borrower and its
Subsidiaries solely in connection with the PHI Acquisition. The Borrower hereby
further agrees that the representations and warranties contained in Article V of
the Incorporated Agreement (the “Incorporated Representations”) are hereby
incorporated by reference and shall be as binding on the Borrower as if fully
set forth herein. Notwithstanding the above, with respect to the Incorporated
Representations, (i) the representations and warranties contained in
Section 5.05 of the Incorporated Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Section 6.01(a) of the Incorporated
Agreement and (ii) the references to the “Closing Date” in Sections 5.05(b) and
(c) and 5.15 of the Incorporated Agreement shall be deemed to refer to the
Closing Date hereof.
4.    Covenants. So long as principal of and interest on the Term Loan or any
other amount payable hereunder or under any other Loan Document remains unpaid
or unsatisfied, the Borrower shall comply with all the covenants and agreements
applicable to it contained in Articles VI (Affirmative Covenants) and VII
(Negative Covenants) of the Incorporated Agreement, including for purposes of
this Paragraph 4


CHAR1\1510263v6

--------------------------------------------------------------------------------

Sonoco Products Company
March 13, 2017
Page 5






each Additional Incorporated Agreement Covenant. The covenants and agreements of
the Borrower referred to in the preceding sentence (including all exhibits,
schedules and defined terms referred to therein) are hereby (or, in the case of
each Additional Incorporated Agreement Covenant, shall, upon its effectiveness,
be) incorporated herein by reference as if set forth in full herein with
appropriate substitutions, including the following:
(a)
all references to “this Agreement” shall be deemed to be references to this
Agreement;

(b)
all references to “the Borrower” shall be deemed to be references to the
Borrower;

(c)
all references to “the Administrative Agent”, “the Lenders” and the “Required
Lenders” shall be deemed to be references to the Lender;

(d)
all references to “Default” and “Event of Default” shall be deemed to be
references to a Default and an Event of Default, respectively; and

(e)
all references to “Loans” shall be deemed to be references to the Term Loan.

All such covenants and agreements so incorporated herein by reference shall
survive any termination, cancellation, discharge or replacement of the
Incorporated Agreement.
Any financial statements, certificates or other documents received by the Lender
under the Incorporated Agreement shall be deemed delivered hereunder, it being
agreed that the requirement to deliver any such financial statements,
certificates and other documents required to be delivered by the covenants and
agreements so incorporated herein by reference shall survive any termination,
cancellation, discharge or replacement of the Incorporated Agreement.
5.    Events of Default. The following are “Events of Default:”
(a)
The Borrower fails to pay any principal of the Term Loan as and on the date when
due; or

(b)
The Borrower fails to pay any interest on the Term Loan, or any fee due
hereunder, or any portion thereof, within three days after the date when due; or
the Borrower fails to pay any other fee or amount payable to the Lender under
any Loan Document, or any portion thereof, within five days after the date due;
or

(c)
The Borrower fails to comply with (i) any covenant or agreement incorporated
herein by reference pursuant to Paragraph 4 above, subject to any applicable
grace period and/or notice requirement set forth in Section 8.01(c) of the
Incorporated Agreement (it being understood and agreed that any such notice
requirement shall be met by the Lender’s giving the applicable notice to the
Borrower hereunder) or (ii) any other provision of such Paragraph 4; or

(d)
Any representation, warranty, certification or statement of fact made or deemed
made by or on behalf of the Borrower herein, in any other Loan Document, or in
any document







CHAR1\1510263v6

--------------------------------------------------------------------------------

Sonoco Products Company
March 13, 2017
Page 6






delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or
(e)
Any “Event of Default” specified in Article VIII of the Incorporated Agreement
(including for purposes of this Paragraph 5(e) each Additional Incorporated
Agreement Event of Default) occurs and is continuing, without giving effect to
any waiver or amendment thereof pursuant to the Incorporated Agreement, it being
agreed that each such “Event of Default” shall survive any termination,
cancellation, discharge or replacement of the Incorporated Agreement.

Upon the occurrence of an Event of Default, the Lender may declare all sums
outstanding hereunder and under the other Loan Documents, including all interest
thereon, to be immediately due and payable, whereupon the same shall become and
be immediately due and payable, without notice of default, presentment or demand
for payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind or character, all of which are hereby expressly waived;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States of America, all sums outstanding hereunder and under each other
Loan Document, including all interest thereon, shall become and be immediately
due and payable, without notice of default, presentment or demand for payment,
protest or notice of nonpayment or dishonor, or other notices or demands of any
kind or character, all of which are hereby expressly waived.
6.    Miscellaneous.
(a)
The parties hereto hereby agree that the provisions set forth in Sections 1.02
1.03, 1.04 and 1.05 and Article III (other than Section 3.06) of the
Incorporated Agreement (the “Additional Incorporated Provisions”) are
incorporated by reference (with such adjustments or modifications as necessary
to maintain the substance of the provisions contained therein) and shall be
binding on the parties hereto as if set forth fully herein. The incorporation by
reference to the Incorporated Agreement of the Incorporated Representations, the
Incorporated Covenants, the Incorporated Events of Default and the Additional
Incorporated Provisions shall survive the termination of the Incorporated
Agreement. The Incorporated Representations, the Incorporated Covenants, the
Incorporated Events of Default and the Additional Incorporated Provisions
(including all exhibits, schedules and defined terms referred to therein) are
hereby incorporated herein by reference as if set forth in full herein with
appropriate substitutions, including the following (with such adjustments or
modifications as necessary to maintain the substance of the provisions contained
therein): (a) all references to “this Agreement” shall be deemed to be
references to this Agreement; (b) all references to “the Administrative Agent”
shall be deemed to be references to the Lender, (c) all references to “the
Lenders” shall be deemed to be references to the Lender, (d) all references to
“the Required Lenders” shall be deemed to be references to the Lender; (e) all
references to “Default” and “Event of Default” shall be deemed to be references
to a Default and an Event of Default, respectively; (f) all references to “the
Loans” shall be deemed to be references to the Term Loan; (g) all references to
“Revolving Loans” shall be deemed to be references to the Term Loan; (h) all
references to “Eurodollar Rate Loan” shall be deemed to be references to
Eurodollar Rate Loan as defined herein; and (i) all references





CHAR1\1510263v6

--------------------------------------------------------------------------------

Sonoco Products Company
March 13, 2017
Page 7






as to “Loan Document” or “Loan Documents” or any similar reference shall be
deemed refer to this Agreement as well as the other Loan Documents.
(b)
No amendment or waiver of any provision of this Agreement (including any
provision of the Incorporated Agreement incorporated herein by reference
pursuant to Paragraph 4 above and any waiver of Paragraph 5(d) or Paragraph 5(e)
above) or of any other Loan Document and no consent by the Lender to any
departure therefrom by the Borrower shall be effective unless such amendment,
waiver or consent shall be in writing and signed by a duly authorized officer of
the Lender, and any such amendment, waiver or consent shall then be effective
only for the period and on the conditions and for the specific instance
specified in such writing. No failure or delay by the Lender in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other rights, power or privilege.

(c)
Except as otherwise expressly provided herein, notices and other communications
to each party provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile, to the address provided from time to time by such party. Any
such notice or other communication sent by overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). All notices and other
communications sent by the other means listed in the first sentence of this
paragraph shall be effective upon receipt. Notwithstanding anything to the
contrary contained herein, all notices (by whatever means) to the Lender
pursuant to Paragraph 1(b) hereof shall be effective only upon receipt. Notices
and other communications to the Lender hereunder may be delivered or furnished
by electronic communication (including e mail, FpML messaging, and Internet or
intranet websites) pursuant to procedures approved by the Lender. The Lender or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Lender otherwise
prescribes, notices and other communications sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that, if
such notice, email or other communication is not sent during the normal business
hours of the recipient, such notice, email or communication shall be deemed to
have been sent at the opening of business on the next business day for the
recipient. Any notice or other communication permitted to be given, made or
confirmed by telephone hereunder shall be given, made or confirmed by means of a
telephone call to the intended recipient at the number specified in writing by
such Person for such purpose, it being understood and agreed that a voicemail
message shall in no event be effective as a notice, communication or
confirmation hereunder.







CHAR1\1510263v6

--------------------------------------------------------------------------------

Sonoco Products Company
March 13, 2017
Page 8






The Lender shall be entitled to rely and act upon any notices (including
telephonic notices of borrowings, conversions and continuations) purportedly
given by or on behalf of the Borrower even if (i) such notices were not made in
a manner specified herein, were incomplete or were not preceded or followed by
any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify each Indemnitee from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of the Borrower. All telephonic notices to and other telephonic
communications with the Lender may be recorded by the Lender, and the Borrower
hereby consents to such recording.
(d)
This Agreement shall inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign its
rights and obligations hereunder. The Lender may at any time, at its own
expense, (i) assign all or any part of its rights and obligations hereunder to
any other Person with the consent of the Borrower, such consent not to be
unreasonably withheld, provided that no such consent shall be required if the
assignment is to an affiliate of the Lender or if a Default exists, and (ii)
grant to any other Person participating interests in all or part of its rights
and obligations hereunder without notice to the Borrower. The Borrower agrees to
execute any documents reasonably requested by the Lender in connection with any
such assignment. All information provided by or on behalf of the Borrower to the
Lender or its affiliates may be furnished by the Lender to its affiliates and to
any actual or proposed assignee or participant.

(e)
The Borrower shall pay the Lender, on demand, all reasonable out-of-pocket
expenses and legal fees (including the allocated costs for in-house legal
services) incurred by the Lender in connection with the enforcement of this
Agreement or any instruments or agreements executed in connection herewith.

(f)
The Borrower shall indemnify the Lender, its affiliates, and their respective
partners, directors, officers, employees, agents and advisors (collectively the
“Indemnitees”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, or the consummation of
the transactions contemplated hereby or thereby, (ii) the Term Loan or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any Subsidiary, or any Environmental Liability related in any
way to the Borrower or any Subsidiary, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity



CHAR1\1510263v6

--------------------------------------------------------------------------------

Sonoco Products Company
March 13, 2017
Page 9






shall not as to any Indemnitee, be available (A) to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction. To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Term Loan or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby and (B) with
respect to a dispute among two or more Indemnitees which does not arise as a
result of the action or inaction of the Borrower. The agreements in this
Paragraph 6(f) shall survive the repayment, satisfaction or discharge of all the
other obligations and liabilities of the Borrower under the Loan Documents. All
amounts due under this Paragraph 6(f) shall be payable within ten Business Days
after demand therefor.
(g)
To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, the Term
Loan or the use of the proceeds thereof. Nothing contained in this Paragraph
6(g) shall be deemed to restrict the Borrower’s right to pursue any and all
legal remedies available to the Borrower for breach of any representation,
covenant, warranty or other agreement set forth in any Loan Document.

(h)
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (i) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (ii) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

(i)
This Agreement may be executed in one or more counterparts, and each
counterpart, when so executed, shall be deemed an original but all such
counterparts shall constitute but one and the same instrument.







CHAR1\1510263v6

--------------------------------------------------------------------------------

Sonoco Products Company
March 13, 2017
Page 10








(j)
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE
TRANSACTIONS CONTEMPLTED HEREBY AND THEREBY SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE LENDER OR ANY
affiliates, partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of the Lender IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR
ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN THIS PARAGRAPH 6(j). EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN PARAGRAPH 6(j). NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO







CHAR1\1510263v6

--------------------------------------------------------------------------------

Sonoco Products Company
March 13, 2017
Page 11






SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
(k)
THE BORROWER AND THE LENDER EACH HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

(l)
The Lender hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), the Lender is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow the Lender to identify the
Borrower in accordance with the Act. The Borrower shall, promptly following a
request by the Lender, provide all documentation and other information that the
Lender requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Act.

(m)
The words “execute, “execution,” “signed,” “signature,” and words of like import
in or related to any document to be signed in connection with this Agreement and
the transactions contemplated hereby (including without limitation amendments or
other modifications, notices of borrowing, waivers and consents) shall be deemed
to include electronic signatures, the electronic matching of assignment terms
and contract formations on electronic platforms approved by the Lender, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary the Lender is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the Lender
pursuant to procedures approved by it.

(n)
If an Event of Default shall have occurred and be continuing, the Lender and
each of its affiliates is hereby authorized at any time and from time to time,
to the fullest extent



CHAR1\1510263v6

--------------------------------------------------------------------------------

Sonoco Products Company
March 13, 2017
Page 12






permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by the
Lender or any such affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to the Lender, irrespective of
whether or not the Lender shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of the Lender
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of the Lender and its affiliates under this paragraph
are in addition to other rights and remedies (including other rights of setoff)
that the Lender or its affiliates may have. The Lender agrees to notify the
Borrower promptly after any such setoff and application, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.



(o)
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG
THE PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL
PREVIOUS AGREEMENTS AND UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF.



[Signatures Appear on the Following Page]






CHAR1\1510263v6

--------------------------------------------------------------------------------





Please indicate your acceptance of the Term Loan on the foregoing terms and
conditions by returning an executed copy of this Agreement to the undersigned
not later than ___________, 2017.
BANK OF AMERICA, N.A.


By:_________________________________
Name:
Title:


Accepted and Agreed to as of the date first written above:
SONOCO PRODUCTS COMPANY
By:______________________________________    
Name:
Title:
U.S. Taxpayer Identification Number: __________            


Date:_____________________________________    




LETTER LOAN AGREEMENT
SONOCO PRODUCTS COMPANY

--------------------------------------------------------------------------------





EXHIBIT A
DEFINITIONS
Additional Incorporated Agreement Covenant:
A covenant or agreement that is added to Articles VI (Affirmative Covenants) or
VII (Negative Covenants) of the Incorporated Agreement after the date hereof, as
such covenant or agreement is in effect on the date so added, without giving
effect to any subsequent amendment or other modification thereof.
Additional Incorporated Agreement Event of Default:
An “Event of Default” that is added to Article VIII of the Incorporated
Agreement after the date hereof, as such “Event of Default” is in effect on the
date so added, without giving effect to any subsequent amendment or other
modification thereof.
Agreement:
This letter agreement, as amended, restated, extended, supplemented or otherwise
modified in writing from time to time.
Base Rate:
For any day, a fluctuating rate per annum equal to the highest of (a) the
Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for such
day as publicly announced from time to time by the Lender as its “prime rate”
and (c) the Eurodollar Rate plus 1.00%; provided, that, if the Base Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement The Lender’s prime rate is a rate set by the Lender based upon various
factors including the Lender’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in the prime rate announced by the Lender shall take effect at the opening of
business on the day specified in the public announcement of such change.
Base Rate Loan:
A Loan bearing interest based on the Base Rate.
Breakage Costs:
Any loss, cost or expense incurred by the Lender (including any loss of
anticipated profits and any loss or expense arising from the liquidation or
reemployment of funds obtained by the Lender to maintain the relevant Eurodollar
Rate Loan or from fees payable to terminate the deposits from which such funds
were obtained) as a result of (i) any continuation, conversion, payment or
prepayment of any Eurodollar Rate Loan on a day other than the last day of the
Interest Period therefor (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or (ii) any failure by the Borrower (for a reason
other than the failure of the Lender to make the Term Loan when all conditions
to making such Term Loan have been met by the Borrower in accordance with the
terms hereof) to prepay, borrow, continue or convert any Eurodollar Rate Loan on
a date or in the amount notified by the Borrower. The certificate of the Lender
as to its costs of funds, losses and expenses incurred shall be conclusive
absent manifest error.
 
 
 
 



CHAR1\1510263v6 -1-

--------------------------------------------------------------------------------




Business Day:
Any day other than a Saturday, Sunday, or other day on which commercial banks
are authorized to close under the laws of, or are in fact closed in, the State
of New York or the state where the Lender’s lending office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.
Closing Date
March 13, 2017.
Code:
The Internal Revenue Code of 1986.
Default:
Any event or condition that constitutes an Event of Default or that, with the
giving of any notice, the passage of time, or both, would be an Event of
Default.
Dollar or $:
The lawful currency of the United States of America.
Environmental Laws:
Any and all Federal, state, local, and foreign statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, permits, concessions, grants,
franchises, licenses, agreements or governmental restrictions relating to
pollution and the protection of the environment or the release of any materials
into the environment, including those related to hazardous substances or wastes,
air emissions and discharges to waste or public systems.
Environmental Liability:
Any liability, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties or indemnities), of the
Borrower or any Subsidiary directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
Eurodollar Rate:
(a) For any Interest Period with respect to any Eurodollar Rate Loan, the rate
per annum equal to the London Interbank Offered Rate or a comparable or
successor rate, which rate is approved by the Lender (“LIBOR”), as published on
the applicable Bloomberg screen page (or such other commercially available
source providing quotations as may be designated by the Lender from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and


(b) For any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to LIBOR, at or about 11:00 a.m. London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day;
provided that to the extent a comparable or successor rate is approved by the
Lender in connection herewith, the approved rate shall be applied in a manner
 
 



CHAR1\1510263v6 -2-

--------------------------------------------------------------------------------




 
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Lender, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Lender; provided, further that if the Eurodollar Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement.
Eurodollar Rate Loan:
A Loan bearing interest based on the Eurodollar Rate.
Event of Default:
Has the meaning set forth in Paragraph 5.
Federal Funds Rate:
For any day, the rate per annum equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to the Lender on such
day on such transactions as determined by the Lender; provided that if the
Federal Funds Rate shall be less than zero, such rate shall be deemed zero for
purposes of this Agreement.
Hazardous Materials:
All explosive or radioactive substances or wastes and all hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environmental Law.
Incorporated Agreement:
The Credit Agreement, dated as of October 2, 2014, among the Borrower, each
lender from time to time party thereto and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. Unless otherwise
specified herein, all references to the Incorporated Agreement shall mean the
Incorporated Agreement as in effect on the date hereof, without giving effect to
any amendment, supplement or other modification thereto or thereof after the
date hereof.
Indemnitee:
Has the meaning set forth in Paragraph 6(f).
Interest Period:
For each Eurodollar Rate Loan, the period commencing on the date such Eurodollar
Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan
and ending on the date one, two, three or six months thereafter (in each case,
subject to availability), as selected by the Borrower in its notice to the
Lender; provided that:
 (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
 



CHAR1\1510263v6 -3-

--------------------------------------------------------------------------------




 
 (ii) any Interest Period pertaining to a Eurodollar Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
 (iii) no Interest Period shall extend beyond the Maturity Date.
Loan Documents:
This Agreement, the promissory note and fee letter, if any, delivered in
connection with this Agreement.
Material Adverse Effect:
(a) A material adverse change in, or a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise) or prospects of the Borrower or the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its obligations under any Loan Document; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower of any Loan Document.
Maturity Date:
March 13, 2020.
Person:
Any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, governmental authority or other
entity.
PHI Acquisition:
The Acquisition of Packaging Holdings by Sonoco Plastics, Inc., a Pennsylvania
corporation (“Sonoco Plastics”), on terms and conditions and pursuant to the
Agreement and Plan of Merger dated February 15, 2017 (the “PHI Merger
Agreement”) by and among Sonoco Plastics, as acquirer, Sequoia 2017, Inc., a
Delaware corporation, as merger sub, Packing Holdings, as company, Odyssey
Investment Partners, LLC, a Delaware limited liability company, in its capacity
as holder representative, and the Borrower, as parent guarantor.
Packaging Holdings:
Packaging Holdings, Inc., a Delaware corporation.
Subsidiary:
With respect to any Person, a corporation, partnership, joint venture, limited
liability company or other business entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” refer to a Subsidiary or Subsidiaries of the Borrower.



















CHAR1\1510263v6 -4-

--------------------------------------------------------------------------------





EXHIBIT B
FORM OF PROMISSORY NOTE
$150,000,000     March 13, 2017
FOR VALUE RECEIVED, the undersigned, SONOCO PRODUCTS COMPANY, a South Carolina
corporation (the “Borrower”), hereby promises to pay to the order of BANK OF
AMERICA, N.A. (the “Lender”) the principal sum of ONE HUNDRED FIFTY MILLION
DOLLARS ($150,000,000) or, if less, the aggregate unpaid principal amount of all
Term Loans made by the Lender to the Borrower pursuant to the letter agreement,
dated as of even date herewith (such letter agreement, as it may be amended,
restated, extended, supplemented or otherwise modified from time to time, being
hereinafter called the “Agreement”), between the Borrower and the Lender, on the
Maturity Date. The Borrower further promises to pay interest on the unpaid
principal amount of the Term Loans evidenced hereby from time to time at the
rates, on the dates, and otherwise as provided in the Agreement.
The loan account records maintained by the Lender shall at all times be
conclusive evidence, absent manifest error, as to the amount of the Term Loans
and payments thereon; provided, however, that any failure to record any Term
Loan or payment thereon or any error in doing so shall not limit or otherwise
affect the obligation of the Borrower to pay any amount owing with respect to
the Term Loans.
This promissory note is the promissory note referred to in, and is entitled to
the benefits of, the Agreement, which Agreement, among other things, contains
provisions for acceleration of the maturity of the Term Loans evidenced hereby
upon the happening of certain stated events and also for prepayments on account
of principal of the Term Loans prior to the maturity thereof upon the terms and
conditions therein specified.
Unless otherwise defined herein, terms defined in the Agreement are used herein
with their defined meanings therein. This promissory note shall be governed by,
and construed in accordance with, the laws of the State of New York.
SONOCO PRODUCTS COMPANY


By:________________________________        Name:
Title:


















CHAR1\1014593v5


CHAR1\1510263v6